Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claims Rejections
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale or otherwise available to the public before the effective filing
date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or
in an application for patent published or deemed published under section 122(b),
in which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 and 4-5 are rejected under 35 USC 102 (a((2) as being anticipated by Nakamura et al (JP 2018032788).
 Regarding to claim 1, Nakamura et al discloses the circuit as shown on Figures 1-5 comprising: -an element body (10); and an external electrode (20b) disposed on the element body, wherein the external electrode includes: 
-an underlying metal layer (21) disposed on the element body:
 - a conductive resin layer (26) containing a plurality of conductive fillers and disposed on the underlying metal layer; and
 -a plating layer (22) disposed on the conductive resin layer (26), a part of the plurality of conductive fillers is sintered with the underlying metal layer and is coupled to the underlying metal layer, and another part of the plurality of conductive fillers is exposed to a surface of the conductive resin layer and is in contact with the plating layer. 
Regarding to claim 2, wherein the underlying metal layer (21) and the plurality of conductive fillers are made of a same metal (common material and glass). Regarding to claim 4, wherein the element body (10) includes a principal surface arranged to constitute a mounting surface (bottom), and the underlying metal layer (21) is not disposed on the principal surface, see Figures 4. 
Regarding to claim 5, wherein the conductive resin layer (26) is disposed on the principal surface (bottom).
Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.

 Claims 3 and 6 are rejected under 35 USC 103 as being unpatentable over Nakamura et al (JP 2018032788) in view of Nakajima et al (JP HO7183105) and Lee et al (KR20160040844).
Nakamura et al discloses the circuit with all limitations of the claimed invention as stated
above but fails to disclose that: 
- wherein the underlying metal layer and the plurality of conductive fillers are made of Ag as called for in claim 3. 
- an amorphous glass layer formed on a surface of the element body, wherein the amorphous glass layer is disposed between an edge of the conductive resin layer and the surface of the element body, and is in contact with the edge of the conductive resin layer as called for in claim 6.
Nevertheless, Nakajima suggests to employ the amorphous glass (14) as shown on Figure 2 for sealing the body.
Lee et al suggest to employ the silver (Ag) for improving resistance properties, see Technical Field.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the amorphous glass as suggested by Nakijama in the device of Nakamura et al for the purpose of sealing the body.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the silver (Ag) as suggested by Lee et al in the device of Nakamura et al for the purpose of improving resistance properties.
Also, lacking of showing the criticality, selection the optimum material such as Ag is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Nakamura et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum material in the device of Nakamura et al for the purpose of enhancing the performance of the device.

Response to Applicant’s Arguments

The applicant argues that Nakamura does not disclose a conductive resin layer containing a plurality of conductive fillers and disposed on the underlying metal layer, a part of the plurality of conductive fillers is sintered with the underlying metal layer and is coupled to the underlying metal layer, as required by claim 1. In this regard, the conductive resin layer 23 in Nakamura is formed on the Cu-plated layer 22, not on the underlying ground layer 21, and, as such, the conductive filler included in the conductive resin layer 23 is not sintered with the metal layer 21 nor is it coupled to the metal layer 21. Thus, the Nakamura conductive resin layer 23 cannot reasonably be considered to correspond to the claimed conductive resin layer. The arguments are not persuasive although the layer (23) is directly on the plate (21) as shown on Figure 2 of Nakamura but it clearly shows that the layer (23) is on the plate (21). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time

 policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. /DINH T LE/ Primary Examiner, Art Unit 2842.

/DINH T LE/Primary Examiner, Art Unit 2842